Citation Nr: 0605490	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-21 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected major depression.  


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel










INTRODUCTION

The veteran served on active duty for training from November 
2000 to April 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted service connection for major 
depression and assigned an initial 10 percent disability 
evaluation, effective April 26, 2001.  The rating decision 
also granted service connection for residuals of a torn 
abdominal muscle, and assigned a 0 percent disability 
evaluation, as well as denying claims of service connection 
for cervical paravertebral myositis with polyradiculopathy, 
and lumbar polyradiculopahy with muscle spasms.    

In May 2004, a Board remand sought additional evidentiary 
development, and prior to the case being returned for 
appellate review, the RO granted an increased initial rating 
of 30 percent from April 26, 2001, via a November 2005 rating 
decision.  The veteran's appeal, however, remains pending 
because the maximum schedular rating was not assigned.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

The veteran's service-connected major depressive disorder has 
manifested with a GAF of 50, and without suicidal ideation; 
obsessional rituals; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; and 
neglect of personal appearance and hygiene.  


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation of 50 
percent for the veteran's service-connected major depressive 
disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), must be considered.  

The record contains May 2002, April 2003, and May 2004 
letters informing the veteran of which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  The first two 
letters properly informed the veteran of the standards for 
service connection, and the latter letter addressed the 
matter of the downstream element of an initial disability 
evaluation, such that an increased evaluation required 
evidence that a service-connected disability has worsened.  
As such, the veteran was effectively notified of information 
and evidence needed to substantiate and complete his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received sufficient notification prior to 
the rating decision on appeal.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (holding that any timing error can be 
cured when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 121.  In this 
case, the May 2004 letter instructed as follows:  "If there 
is any other evidence that you think will support your claim, 
please let us know.  If the evidence is in your possession 
not already provided, please send it to us."  As such, the 
principle underlying the "fourth element" has been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination or 
opinion when such is necessary to make a decision on the 
claim.  In this case, the veteran's service medical and 
personnel files are of record.  The veteran underwent VA 
examinations in April 2001, June 2002, May 2003, and June 
2005, and these reports are sufficient in terms of VA's duty 
to assist by providing medical examination.  Also, the RO 
obtained treatment records from Roosevelt Roads Naval 
Hospital from April 2001 to March 2002, and several 
translated letters from private physicians.  The record 
contains a December 2002 hospitalization report from the San 
Juan VA Medical Center (VAMC), as well as treatment records 
therefrom dated February 2003 to October 2005.

Based on the foregoing, VA satisfied its duties to the 
veteran.

I.  Facts

The veteran's service medical records contain a March 2001 
medical record from the Mental Health Clinic that the veteran 
had been referred due to feeling sad, crying, and not being 
able to sleep for about two months.  She commenced taking 
Prozac, and was alert, active, and oriented x 3.  The veteran 
denied visual or auditory hallucination, and had no actual or 
homicidal ideations.  The assessor noted that the veteran had 
good judgement and insight; the provisional diagnosis was 
adjustment disorder with depressed mood.  

A March 2001 translated letter from Indra Gordian, M.D., 
stated that the veteran should not be subjected to additional 
stresses and it was recommended that the veteran remain in 
her country to complete evaluation and psychiatric treatment.  
An April 2, 2001, translated letter from Carlos M. Morales 
Pagan, M.D., certified that he was treating the veteran for 
chronic depression.  An April 6 letter from Dr. Pagan 
indicated that he was deeply concerned about the status of 
the veteran, and strongly recommended that she not return to 
regular work activities due to her physical and mental 
health.  

On April 8, 2001, the veteran was admitted to a civilian VA 
hospital secondary to depression and a suicide attempt.  An 
April 12 Report of Investigation Line of Duty and Misconduct 
Status found that the veteran developed abdominal pains that 
she had not experienced prior to entering the Army, and she 
developed a state of depression, and that by recommendation 
of doctors she was unable to continue in the US Army Reserve.  
The claims file contains records that chronicle the veteran's 
ten-day in-patient progress; at discharge, a Global 
Assessment of Functioning (GAF) was 60, present.  

The record contains a translated May 2001 statement from the 
veteran, and she asserted that the conditions from which she 
suffered continued to worsen.  Reactions to her medications 
did not permit her to work, and she could not continue a 
career with the US Army Reserve.  

Records from the Naval Hospital Roosevelt Roads show that in 
May 2001, the veteran presented for a follow-up, and the 
assess found that the veteran was alert, oriented x 3, 
cooperative, sedate, adequate grooming and dress, flat 
affect, free of suicidality, homicidality, or hallucinations.  
The veteran's recent suicide attempt was discussed, and the 
diagnosis included Axis V, 40.  A month later, the veteran's 
mood was somewhat better, and Axis V remained 40.  

A June 2001 Abbreviated Limited Duty Medical Board Report 
indicated a diagnosis of major depressive episode, single, 
severe, and that the circumstances of the illness was severe 
depressive symptoms in context of active duty training and 
abdominal pain.  The treatment plan was medications and 
supportive therapy.  

A July 2001 Naval Hospital record showed a GAF had been 
adjusted to 60, and the veteran remained free of suicidality, 
homicidality, and auditory hallucinations.  In August, the 
veteran reported some suicidal thoughts, which she easily 
dismissed.  The diagnosis continued to include Axis V, 60.  
 
In November 2001, the veteran reported some suicidal thoughts 
at times with mild urges and no intent.  The veteran denied 
auditory hallucinations, and the assessor assigned a GAF of 
65.  In December 2001, the veteran reported some improvement 
in her mood with addition of Celexa.  Her level of 
functioning worsened, however, prior to treatment based upon 
her anxiety about anticipating entering the military 
environment.  The veteran continued to experience suicidal 
ideation without urges, and she denied current psychotic 
symptoms.  The veteran spent most of her time in bed or 
watching TV and relied upon her parents for housing, 
financial support, and assistance with the activities of 
daily living.  A diagnosis included Axis V, 50.  
Recommendations and findings were that the veteran was not 
fit for duty, and should not drill with her unit; if made to 
do so, her condition would seriously deteriorate.  

In January 2002, the veteran's GAF remained at 50, and she 
experience command hallucinations without suicidal ideation 
or urges to act on the voices.  In February, the veteran 
reported that her mood went up and down, and was free of 
suicidality, homicidality, as well as auditory 
hallucinations.  The assessor made a diagnosis of Axis IV, 
occupational problems, and Axis V, 50.  A March 2002 
psychiatric follow-up note indicated that the veteran 
reported suffering from much difficulty sleeping, nightmares, 
dissociative episodes, and suicidal ideation without urges, 
intent, or plan.  The veteran denied hallucinations.  A 
mental status examination found orientation x 3, adequate 
grooming and dress, tearful at times, affect 
dysphoric/anxious, cognition grossly intact, 
judgment/insight/impulse control adequate.  Diagnosis was 
Axis I, major depressive episode, single episode, severe with 
psychotic features, Axis V, 50.  

The veteran underwent a June 2002 VA examination.  Objective 
findings indicated that the veteran was clean and adequately 
groomed and dressed.  She was alert and oriented x 3, with a 
depressed mood and blunt affect.  The veteran's attention, 
concentration, and memory were fair; she did not report 
hallucinations.  The veteran was not suicidal or homicidal, 
and her insight and judgment were fair, with good impulse 
control.  The diagnosis was Axis I, major depression with 
psychotic features, Axis II, borderline personality features, 
Axis IV, economic problems, and GAF 65.  

The record contains a December 2002 VA hospitalization 
record-the veteran had started hearing voices telling her to 
kill herself.  Her GAF at admission was 30.  Assessment found 
no evidence of thought disorder, and the veteran denied 
actively hearing voices.  Her mood was sad, and affect 
appropriate.  The veteran was alert, oriented x 3, and memory 
and intellectual capacities were well preserved.  The 
veteran's judgment and insight were poor.  The veteran was 
not currently homicidal or suicidal, and GAF at discharge was 
65.  

A February 2003 psychiatric progress note from San Juan VAMC 
indicated that veteran was anxious that her boyfriend's 
National Guard unit would be mobilized, and that she had been 
irritable and sad.  The veteran denied self harm ideas, and 
stated that if she had them she would immediately come to the 
medical center.  The veteran also denied hallucinations.  A 
March 2003 psychiatry follow-up note indicated that the 
veteran's psychiatric condition was in considerable 
remission.  With medication, she had no signs and symptoms of 
a thought or affective disorder.  She had a current 
relationship with a boyfriend for about a year.  

The veteran underwent a May 2003 VA examination (with 
hospital record review), and it was noted that the veteran 
had gone to the emergency room complaining of abdominal pain 
and was under evaluation.  The examiner noted the veteran's 
December 2002 hospitalization.  Objective findings indicated 
that the veteran had adequate hygiene, and was oriented x 3.  
She had a depressed mood, and a constricted affect.  Her 
concentration was fair, memory good, and speech clear.  The 
veteran had no hallucinations, and was not suicidal or 
homicidal.  Diagnoses were Axis I, major depression, and GAF 
current 65.  

On her July 2003 substantive appeal, the veteran asserted 
that simply because she was oriented in person, time, and 
place, did not mean that she was free of other psychiatric 
symptoms.  The veteran reported sleeping problems, even with 
medication, anger prohibited relating well with people, she 
had no energy, and she spent most of her time isolated at 
home.  She could not concentrate and remained very forgetful.  

A July 2003 VA mental health treatment plan follow-up 
indicated that the veteran's psychiatric condition with 
medication was presently on partial remission.  She remained 
little motivated and experienced episodes of crying spells.  
Sometimes the veteran felt she would be better off dead, but 
did not have suicidal ideas or plans.  She reported frequent 
nightmares regarding Army experiences, and memory deficits.  
In September, an increase of medication had lifted the 
veteran's depressive symptoms to some degree; she was feeling 
more motivated and sleeping better.   The assessor noted that 
the veteran's condition was not on complete remission, and 
her chronic pain limited her considerably.  In October 2003, 
a treatment note indicated that the veteran did not have a 
depressive mood.  

An October 2004 mental health treatment follow-up note 
indicated that Quetiapine had helped the veteran sleep 
better, decreased auditory hallucinations, nightmares, and 
intrusive symptomatology.  The attending staff psychiatrist 
noted that the veteran's depressive symptoms remained on 
partial remission, and she still experienced low motivation, 
irritability, and dysthymia.  The note stated that what 
affected the veteran the most difficulties sleeping 
characterized by nightmares all related to traumatic 
experiences during military service.  The assessor noted that 
these nightmares had persisted to a degree that antipsychotic 
Quetiapine medication had been necessary.  Additionally, the 
veteran's condition was not on complete remission, and her 
chronic pain limited her consideration.  A September 2005 
treatment note continued to reflect the same information 
regarding the veteran's major depressive disorder.  

In June 2005, the veteran underwent a VA examination, with 
claims folder review.  The examiner recounted the veteran's 
psychiatric history, including various hospitalizations.   
The veteran's subjective complaints included that during the 
last year she had felt sad, depressed, irritable, a loss of 
interest for daily activities of living, loss of energy, 
insomnia, loss of pleasure, inability to concentrate, 
feelings of worthlessness, anxiety, and tension.  The veteran 
had not worked since discharge, and she lived with her 
parents.  

A mental status examination found that the veteran had 
adequate hygiene.  She was alert and in contact with reality, 
and her thought process was coherent and logical.  There was 
no looseness of association, and evidence of disorganized 
speech.  The examiner did not find evidence of delusions, or 
hallucinations.  The veteran had no phobias, no obsessions, 
no panic attacks, and no suicidal ideas.  Her mood was 
depressed, and affect constricted.  The veteran had 
orientation to time, place, and person.  Her memory for 
recent, remote, and immediate events was intact, and her 
judgment and insight were fair.  The examiner remarked that 
the signs and symptoms described above seriously interfered 
with the veteran's employment functioning.  The diagnosis was 
Axis I, major depressive disorder, recurrent, severe, without 
psychotic features, and Axis V, GAF current 50.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Compare, Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999), which recognizes that at the time of 
an initial award, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

The general rating criteria used for evaluation of the 
veteran's major depressive disorder, pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9434, a 100 percent rating may be 
assigned when there is total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent rating is appropriate for deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent evaluation is appropriate for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversations), due 
to such symptoms as: Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  Id.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Analysis

It is noted that the Board's May 2004 remand asked the RO to 
obtain the veteran's vocational rehabilitation file, which is 
of record.  The folder contains a June 2003 letter that 
disallowed vocational rehabilitation because the veteran had 
not submitted the requested documentation.  

A review of the record indicates that the veteran is entitled 
to an initial 50 percent rating for major depressive 
disorder.  

It is apparent that after several hospitalizations for 
manifestations of the service-connected disability, the 
veteran's condition appeared to improve with medication 
adjustments, and various medical professionals assigned a GAF 
of 60 or above.  For example, as noted above, June 2002 and 
May 2003 VA examination reports each found a GAF of 65, and 
September and October 2003 VA mental health treatment plan 
follow-up indicated that while the veteran was not on 
complete remission, her depressive symptoms had lifted.  

The most recent VA examination, however, is particularly 
probative concerning the current severity of the veteran's 
service-connected disability; it rendered a historical 
perspective of development of the veteran's major depressive 
disorder, and produced a diagnosis in the context of that 
history.  The VA examiner found that the veteran's major 
depressive disorder was recurrent, and manifested with a GAF 
of 50.  As such, the veteran is entitled to an initial rating 
of 50 percent because it appears that her service-connected 
disability had continued to manifest to a degree of 
occupational and social impairment with reduced reliability 
and productivity.  

The veteran is not entitled to a rating in excess of 50 
percent, however, at this time.  The criteria for the next 
highest rating of 70 percent are not reflected in the 
evidence of record.  For example, the veteran's hygiene has 
consistently been noted to be adequate, and the record lacks 
evidence that she has impaired impulse control, such as 
unprovoked irritability with periods of violence.  The 
veteran has been oriented, and has not evidenced spatial 
disorientation during various treatments and assessments at 
VA.  According to the most recent VA examination, the veteran 
did not have any suicidal ideas, obsessions, or panic 
attacks.  In terms of suicidal ideations, it is noted that in 
December 2002 the veteran had been hospitalized when she had 
heard voices telling her to kill herself.  At discharge, and 
since then it appears that suicide ideas had abated as 
reflected in a February 2003 treatment note, a May 2003 VA 
examination report (with hospital record review), and a June 
2005 VA examination report.  

Also, the record does not support a finding that the veteran 
had intermittently illogical, obscure, or irrelevant speech.  
Rather, it appears that the veteran maintained an ability to 
speak clearly and coherently during her acquisition of 
treatment for her major depressive disorder.  

In reaching the decision to assign a 50 percent disability 
evaluation, the Board has examined all of the evidence of 
record, including notations of remissions, the veteran's 
capacity for adjustment during periods of remission, and the 
veteran's statements.    



ORDER

Entitlement to an initial rating of 50 percent for service-
connected major depressive disorder is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


